Case: 10-20448 Document: 00511454460 Page: 1 Date Filed: 04/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 22, 2011
                                     No. 10-20448
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HEDILBERTO MONDRAGON GUZMAN, also known as Hedilberto Guzman,
also known as Hedilberto Mondragon-Guzman, also known as Hedilberto T.
Guzman, also known as Albert Guzman,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CR-81-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Hedilberto Mondragon Guzman (Guzman) pleaded guilty to one count of
unlawful reentry following deportation subsequent to an aggravated felony
conviction and was sentenced to 46 months in prison. He now appeals his
sentence, arguing that the district court erred by enhancing his offense level by
16 levels pursuant to U.S.S.G. § 2L1.2 based on a prior Texas conviction for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20448 Document: 00511454460 Page: 2 Date Filed: 04/22/2011

                                 No. 10-20448

attempted burglary of a habitation. We review this question de novo. See
United States v. Bonilla, 524 F.3d 647, 651 (5th Cir. 2008).
      The judgment from Guzman’s prior state conviction shows that on August
30, 2007, he pleaded guilty to and was convicted of attempted burglary of a
habitation with intent to commit theft. He also admitted at rearraignment that
the Government’s proffered factual basis–which provided that he was convicted
on August 30, 2007, of attempted burglary of a habitation with intent to commit
theft–was true. That language falls squarely within § 30.02(a)(1) of the Texas
Penal Code, which we have held meets the definition of burglary of a dwelling,
an enumerated crime of violence under § 2L1.2. See United States v. Constante,
544 F.3d 584, 585 (5th Cir. 2008) (Armed Career Criminal Act case); United
States v. Garcia-Mendez, 420 F.3d 454, 456-57 (5th Cir. 2005). An attempt to
commit an enhancing offense is counted. § 2L1.2, comment. (n.5).
      AFFIRMED.




                                       2